Citation Nr: 0937443	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to non- service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Son

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 
to September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran testified before the undersigned at a July 2009 
hearing held at the RO.  A transcript of the hearing is of 
record.

The Board notes that at the July 2009 video hearing held at 
the RO, the Veteran stated that he had private medical 
records that pertained to the issues currently before the 
Board.  As such, the record was held open for 60 days to 
allow the Veteran time to provide those private treatment 
records.  This having been accomplished, the Board may now 
proceed with the decision.

The issues of entitlement to service connection for a back 
disorder, a bilateral knee disorder and a bilateral hip 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve 90 days in the active duty military 
service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non- service-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a Veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to non- service-connected disabilities which are not the 
result of the Veteran's willful misconduct.

Regulations also provide that basic entitlement to pension 
exists if a Veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2008).  Active service is defined in pertinent 
part as full-time duty in the Armed Forces, other than active 
duty for training.  38 C.F.R. § 3.6(b)(1) (emphasis added).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a Veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).  The period of war for the 
Persian Gulf War is the period beginning on August 2, 1990 
and ending on a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i).

The Veteran contends that he is entitled to non- service- 
connected disability pension.  However, his Department of 
Defense Form 214, Certificate of Release or Discharge from 
Active Duty, indicates that he served on active duty from 
September 1978 to September 1981.  There is no other period 
of verified service shown.

As noted above, the Veteran's active service did not take 
place during a period of war as specified by law.  Thus, the 
Board finds that the appellant does not meet the basic 
eligibility requirements for non- service-connected pension 
benefits as he did not have active service during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as a matter of law, the Veteran's claim is denied.


ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established; the appeal is denied.


REMAND

The Board notes that the Veteran stated at the July 2009 
video hearing that he has received treatment at various times 
starting in early 1980s for his bilateral knee, bilateral 
hip, and back disorders at the Little Rock, Arkansas, VA 
medical center (VAMC).  The Board notes that these treatment 
reports are not of record, as such, it is necessary to obtain 
the Veteran's VAMC treatment records.

The Board notes that VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the Veteran's appeal 
must be remanded to obtain these treatment records and any 
other available VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Little Rock, Arkansas, VAMC for the 
period from January 1980 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.

2.	Then the Veteran's claims should be 
readjudicated.  If any benefit on 
appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


